Case 1:18-cr-00790-PGG Document 61 Filed 11/14/19 Page 1 of 1

 

Southern District
Federal Defenders 5? Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel; (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York

Executive Director Jennifer L. Brown

Atomiey-ine Charge

November 14, 2019
VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Lenny Oquendo
18 Cr, 790 (PGG)

Dear Judge Gardephe,

Mr. Oquendo is scheduled to be sentenced on December 2, 2019 and the defense
sentencing submission is due tomorrow, November 15, and the Government’s submission is due
on November 22. See Dkt. No. 52.

lam currently out of the office, traveling for work on another case, and I write to request
a 3-day extension for the defense submission, so that it is due Monday, November 18 (which is
still two weeks in advance of sentencing). The additional few days will allow me to review the
final PSR (which was issued on November 12) and finalize our submission once I am back in the

office.

The Government, by Assistant United States Attorney Kyle Wirshba, has no objection to
this application.

Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Oquendo
212-417-8729
SO ORDERED:

[hd dangle

HONORABLE PAUL'G. GARDEPHE

cc: Kyle Wirshba fv Wi Ss, wl A
Assistant United States Attorney

 

 
